Rumsey, J.:
The action was brought for the conversion of certain personal property which had belonged to Gustav Blum, the plaintiff’s intestate, and which it was alleged had been delivered to the defendant by one Gorman, without any authority, and which, upon demand, the defendant had refused to deliver to the plaintiff. An appeal is taken from a judgment recovered by the plaintiff, and from an order denying a new trial.
It appeared in the case that in the year 1891 Gustav Blum was a dealer in jewelry, having a place of business at No. 530 Broadway in the city of New York. On the 21st of June, 1891, he disappeared from his place of business and home, and nothing was heard from him until he committed suicide at the Grand Union Hotel in New York city on the fourteenth of July following. The testimony of the plaintiff shows that on the twenty-fifth of June the defendant went to Gorman, who was the manager and bookkeeper of Blum’s business, and requested of Gorman to deliver to him certain goods as security for a note of Louis Langfeld. Gorman delivered the goods, which were received by the defendant and taken by him to his own place of business, which was in the same building and on the other side- of the store which had been occupied by Blum. After Blum’s death the plaintiff, who had been appointed his administratrix, demanded the goods, which the defendant refused to deliver, and the plaintiff thereupon brought this action. The issue between the parties was whether the goods had been delivered to Jonas Langfeld and their value, and no other question was in dispute between them. The defendant set up no justification for the receipt of the goods, *592and no authority to hold them, nor did he deny that Blum was the owner of the goods or entitled to the possession of them at the time mentioned in the complaint, but those facts were expressly alleged in his answer. He denied only the conversion and the value of the goods. No other question was at issue, therefore, between the parties than whether the goods had been delivered.by Gorman to the defendant, and the value of them, if they had been so delivered by him and converted.
He did not claim that he was entitled to take them in the right of anybody else, or that he was entitled to the possession of them under any circumstances, and, therefore, no such question was in issue. Bearing in mind the issue that was between the parties, the question is whether, in the first place, there was sufficient evidence to warrant the jury in finding the verdict which they did, and whether any error was committed by the judge either in his rulings upon the evidence or in his charge.
There is no doubt that upon the issue which was presented there was sufficient evidence to warrant the jury in finding that the goods were delivered to Jonas Langfeld and received by him, and that upon a demand he refused to deliver them back to the plaintiff. Therefore, so far as these facts were concerned, the verdict was warranted by the evidence.
It appeared that, at the time the goods were transferred to Jonas Langfeld, a bill was made out in which the value of the goods was stated to have been $1,380.47. The defendant relied upon the statements in that bill as proof of the value of the goods. The plaintiff produced a witness who was familiar with the value of such articles, and who was present and assisted in the selection of the goods, and who stated that the charge in the bill which was presented was only one-fourth of the real value of the goods, and that it was so stated to Langfeld at the time the goods were delivered to him. The witness further stated that their real value was four times as much as was mentioned in that paper, and that, in fact, instead of being about $1,380 it was more than $5,500. The defendant produced a witness who testified that he was familiar with the value of those goods, and that it was substantially what was stated in the paper. This was practically all the evidence presented to the jury on that subject. It is clear that the matter was one purely for their consideration, *593and there is no reason to believe upon the testimony, that they were mistaken in the conclusion which they reached.
There remain to be considered the exceptions taken upon the trial. In considering these exceptions it must not be forgotten that the questions presented were by the answer limited purely to the question whether the defendant received the goods and refused to deliver them, and their value. The ownership is not denied, but that ownership and the consequent ownership of his administratrix is not disputed, but on the contrary the defendant expressly sets it up in his answer, alleging that at the time mentioned in the complaint Blum was the owner of the goods and entitled to their possession. He did not attempt to justify his receipt of the goods, nor did he set up in the answer that he received them in the right of any other person, or that they were not the goods of the plaintiff. The question to be determined by the jury then being simply whether the defendant had received the goods and refused to deliver them, the defendant produced one Louis Langf eld, by whom it was proposed to show that before Gustav Blum left his store he agreed to deliver to the witness certain goods as security for a note which the witness had indorsed for his accommodation, and told Gorman to select the goods and send them to the witness. The witness stated that this conversation with Blum took place in the month of June. The defendant was then put upon the stand and was asked whether he was present at any conversation between Mr. Louis Langf eld and Gustav Blum at that store in the montli of June, 1891, to which question objection was taken on the ground that it was immaterial and incompetent and inadmissible under section 829 of the Code. The objection was sustained and the defendant excepted. The last ground of objection was clearly ¡not well taken. But we think that, upon the facts shown, it does not appear that the court erred in sustaining the objection on the ground of the immateriality of the evidence. There is nothing to show what the defendant desired to prove, except as it may possibly be inferred from the form of the question. But it is the duty of the party who insists that an error has been committed, to show that such is the fact. It is not sufficient to show that the ruling may have possibly been erroneous. The presumption is that the ruling was correct and the court will *594not make any presumption that error was committed. If any presumption is to be made at all, it is that the facts warranted the ruling, and unless it affirmatively appears that the question asked was material, the action of the court must be sustained. (Carman v. Pultz, 21 N. Y. 547; Tracey v. Altmyer, 46 id. 598.) There is nothing to show in the case as it is presented, that the evidence which would have been produced in answer to that question would have been material to the case.
The defendant did not justify the taking of these goods under any authority from Louis Langfeld or by his right, but he admitted iby his answer that Blum was the owner and entitled to the possession of them at the time mentioned in the complaint; and even had he proved that he thus took them, the evidence would have been immaterial under the pleadings. Therefore, when the objection was taken that such evidence was not material, the court was required to sustain that objection.
The exceptions to the charge, stand upon the same ground. The court was told that Gorman had no authority to deliver the goods in question, and as to that there can be ho doubt. The fact that he may have had' authority to deliver them to Louis Langfeld is no justification to the defendant in this case, because the defendant nowhere claims to have taken them by such authority, nor does he in any way connect himself with the delivery to Louis Langfeld of these goods.
The other exceptions to the charge are clearly not well taken.
Upon the whole case the judgment and order were correct and must be affirmed, with costs.
Van Beünt, P. J., Patterson and O’Brien, JJ., concurred; Barrett, J., dissented.